Citation Nr: 1743250	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for muscle and joint pain.  

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral leg disorder.  

4.  Entitlement to service connection for a hemorrhoid disorder.  

5.  Entitlement to a rating in excess of 10 percent for duodenal ulcer and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971 and January 1977 to September 1992.  

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2016 decision, the Board, in relevant part, denied service connection for a left knee disorder, muscle and joint pain, and bilateral leg disorder and remanded claims of entitlement to service connection for low back, neck, headache, gastrointestinal, and hemorrhoid disorders and a claim for an increased rating for duodenal ulcer.  

The Veteran appealed the denials of service connection to the United States Court of Appeals for Veterans Claims (Court).  By November 2016 Order, the Court vacated the portion of the Board's March 2016 decision that denied service connection for a left knee disorder, muscle and joint pain, and bilateral leg disorder, and remanded the matter to the Board for compliance with instructions contained in a November 2016 Joint Motion for Partial Remand (Joint Motion) of the appellant and the VA Secretary. 

Regarding the remanded claims, in a February 2017 rating decision, service connection was granted for low back, neck, and headache disorders.  As such, the appeal is satisfied with respect to those issues.  The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the initial ratings assigned in the February 2017 rating decision, including entitlement to higher ratings due to unemployability based on each disability.  The matter is noted as an active appeal on VBMS.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to that NOD will be the subject of a later Board decision, if ultimately necessary.

The February 2017 rating decision also reported that service connection was granted for GERD and that the rating was combined with the rating assigned for duodenal ulcer pursuant to 38 C.F.R. § 4.114.  The claim for increased rating for duodenal ulcer and the claim for service connection for a hemorrhoid disorder have returned to the Board.  

The issues of service connection for a left knee disorder, muscle and joint pain, and bilateral leg disorder addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hemorrhoid disorder was not present during service, is not related to service, and is not secondary to a service-connected disability.  

2.  The duodenal ulcer with GERD does not result an considerable impairment of health or more than mild symptoms of duodenal ulcer.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hemorrhoid disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for a rating in excess of 10 percent for duodenal ulcer and GERD are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114 Diagnostic Codes 7305-7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was also afforded VA examinations, and the record includes probative medical evidence to determine whether the hemorrhoid disorder is related to service or is secondary to a service-connected disability and to determine the nature and etiology of the duodenal ulcer with GERD.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.





Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment and examination records reveal no finding or history of hemorrhoids, and the July 1992 retirement examination record reveals normal clinical findings for the anus and rectum, negative digital rectal exam, and negative history as to piles or rectal disease.  

October 2008 Army medical center treatment records reveal the Veteran's history of drops of bright red blood at the end of bowel movements the previous couple of days.  He denied prior episodes of similar symptoms.  Examination of the rectal area was normal; there was no hemorrhoid.  The differential diagnosis was hemorrhoidal bleeding; the impression was rectal bleeding.  A November 2008 treatment record reveals the Veteran's history of two weeks of bright red bleeding from the rectum in October, with none since mid-October.  He denied current symptoms.  The diagnosis was hematochezia.  

A March 2009 VA treatment record reveals the Veteran's history of bright red blood shown in stool and on paper one to two months earlier.  He denied known history of hemorrhoids.  

A May 2009 colonoscopy showed hemorrhoid.  

An August 2011 VA treatment record reveals the Veteran's history of rectal bleeding after bowel movements.  The record indicates that the Veteran was prescribed a hemorrhoidal suppository.  An October 2011 VA treatment record reveals the Veteran's history that the rectal bleeding had stopped.  

A June 2013 federal treatment record reveals the Veteran's history of anal bleeding.  The record reveals diagnosis of hemorrhoid.  

A November 2016 VA examination record reveals the Veteran's history of hemorrhoids since the late 1980s.  He explained that his unit was moving and he was eating MREs ("meals ready to eat") that caused hard bowel movements.  He added that it was difficult to pass bowel movements because the unit was doing field activities.  He reported that after a few years, he began to see red blood on the stool and on the wipe in 1989-1990.  He reported continued rectal bleeding after retirement.  He indicated that his hemorrhoid condition improved initially only to recur in the early 2000s.  He added that he was chronically constipated, passing hard stools.  The record notes that a May 2014 colonoscopy showed internal hemorrhoids and that a March 2009 colonoscopy showed hemorrhoid.  The examiner determined that the Veteran's hemorrhoids are less likely as not caused or aggravated by the service-connected ulcer, explaining that there is no medical evidence to support a plausible relationship between a hemorrhoid condition involving the rectum with a vascular etiology (dilation of rectal veins) and a duodenal ulcer involving the small intestine having a gastric mucosal inflammatory etiology and erosion pathology.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a hemorrhoid disorder.  Initially, the Board finds the hemorrhoid disorder was not present until after the Veteran's service.  Service treatment and examination records reveal no history or finding suggestive of hemorrhoid, and clinical examination was normal at separation, and the first finding of hemorrhoids dates 16 years after discharge from service.  The Board notes that the Veteran has reported that he first experienced hemorrhoids during service.  Although the Veteran is competent to report his symptomatic history, the Board finds the history is not credible because it is contradicted by earlier medical histories provided in 2008 and 2009.  Notably, he denied similar rectal bleeding prior to October 2008 and denied known history of hemorrhoid prior to March 2009.  Thus, the Board finds a hemorrhoid disorder was not present during service.  

The Board further finds the hemorrhoid disorder is not related to service or a service-connected disability.  A VA examiner has determined that the hemorrhoid disorder is not related to the Veteran's service-connected duodenal ulcer and there is no probative evidence of record linking the hemorrhoid disorder to service or a service-connected disability.  Although the appellant might believe that his hemorrhoid disorder is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

Ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  38 C.F.R. § 4.114. 

Diagnostic Code 7305, which rates duodenal ulcers, provides a 10 percent rating for mild impairment with recurring symptoms once or twice yearly.  A 20 percent rating is provided for recurring episodes of severe symptoms two or three times a year averaging 10 days or more in duration or for continuous moderate manifestations.  A 40 percent rating is authorized for moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

Diagnostic Code 7346, which rates hiatal hernia, provides a 10 percent rating for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is provided for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is provided for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Analysis 

A March 2009 VA treatment record reveals the Veteran's history of bright red blood shown in stool and on paper one to two months earlier.  He denied abdominal discomfort, localized or diffuse, acute or diffuse.  He also denied melena, black tarry stool, unexplained weight loss, increased fatigue, early satiety, or change in color or caliber of the stool.  He also denied h pylori, dysphagia, hiatal hernia, chest burning, chest fullness sensation, oral bitter taste, or reflux or regurgitation with recumbency.  

An August 2009 VA treatment record reveals the Veteran's history that he was asymptomatic from his peptic ulcer.  

A November 2010 VA examination record reveals the Veteran's history of bright red blood per rectum one week earlier during a bowel movement.  He reported good response to omeprazole without side effect.  He denied dysphagia, pyrosis, reflux or regurgitation, nausea, vomiting, diarrhea, and constipation.  He reported hematemesis or melena, with an episode of bright red blood per rectum two years earlier and the prior weekend.  

An April 2011 VA treatment record reveals the Veteran's negative history of nausea, vomiting, abdominal pain, or chest pain.  

July 2012; March, May, and December 2014; January, February, March, and September 2015; and September 2016 federal medical facility treatment records reveal the Veteran's negative history of rectal bleeding, melena, abdominal pain, constipation, or chronic diarrhea.  

A November 2016 VA "stomach and duodenal" examination record reveals diagnosis of duodenal ulcer, with history of hemorrhage healed.  The record reveals the Veteran's history of improved duodenal ulcer.  The examiner noted that the Veteran was treated with omeprazole with good tolerance.  The Veteran denied hematemesis, nausea, vomiting, weight loss, or abdominal pain.  He reported one episode of "not severe" symptoms per year that lasted less than one day.  He denied incapacitating episodes.  He reported that during flares, the pain caused him to stop working to obtain medical treatment.  

A November 2016 VA "esophageal" examination record reveals diagnosis of GERD.  The Veteran reported heartburn in the morning and after eating spicy food.  He reported persistently recurrent epigastric distress, pyrosis, reflux, substernal pain, and episodes of sleep disturbance four or more times per year, with an average duration of one to day days per episode.  There was no stricture, spasm, or diverticulum of the esophagus.  Abdominal exam revealed no tenderness or rebound/guarding.  A complete blood count was done and the results were within normal range.  

Based upon the evidence of record, the Board finds a higher rating is not warranted.  Initially, the Board finds a higher rating is not warranted under Diagnostic Code 7305 because there is no evidence of worse than mild impairment from the duodenal ulcer.  The treatment records reveal no treatment for symptoms associated with the ulcer, and the Veteran has reported having only one "mild" episode per year.  There is no evidence, to include history of recurrent severe episodes or continuous manifestations and no evidence of anemia, weight loss, or impairment of health related to the ulcer during the period of the claim.  The Board further finds a higher rating is not warranted under Diagnostic Code 7346.  There is no evidence, to include history, of dysphagia or regurgitation, and the evidence does not suggest that the GERD has resulted in "considerable" impairment of health.  Although the GERD does result in episodic sleep impairment, epigastric distress, pyrosis, reflux, and substernal pain, there is no evidence of weight loss or diminished energy, appetite, or nutrition related to the GERD, and the 2016 VA examiner determined it did not affect occupational functioning.  After longitudinal review of the GERD and its associated symptoms, the Board finds it does not result in "considerable" impairment.  

The Board has considered whether there is any other basis for assigning a higher or separate rating.  The record includes diagnoses of diverticulosis during the period of the claim.  The record does not include any evidence, medical or lay, linking the diverticulosis to service.  Even assuming for the purposes of this decision that there were such evidence, however, the record does not suggest a higher rating is warranted based on the diverticulosis.  Diverticulosis is rated by analogy to diverticulitis, which is rated under Diagnostic Code 7327.  As noted above, a separate rating cannot be assigned under Diagnostic Code 7327; rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  Diagnostic Code 7327 provides that the condition should be rated as for irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture.  Treatment records consistently reveal negative histories as to diarrhea, constipation, and abdominal pain, and there is no evidence of partial obstruction with delayed barium meal or colitis.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7319, and 7323.  

Finally, the Board has considered whether a total rating is warranted based on occupational impairment pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds the evidence does not suggest that the duodenal ulcer with GERD has rendered the Veteran unable to obtain or maintain substantially gainful employment at any time.  The record does not include a history from the Veteran that his duodenal ulcer with GERD has rendered him "unemployable" as defined by VA.  Although his representative has raised the question of unemployability due to the duodenal ulcer with GERD, the Veteran's representative has not provided specific argument as to how the disability results in unemployability, and there is no medical evidence suggesting such occupational impairment.  Notably, the Veteran has only reported that flares of his ulcer would require him to miss work for treatment; there is no evidence, to include history, of occupational impairment from the GERD and no indication that the ulcer might prevent substantially gainful employment.  Although the service-connected disability affects occupational functioning, economic inadaptability is taken into account in the evaluations assigned, and the evidence of record does not suggest that the Veteran was incapable of performing any substantially gainful employment due to the service-connected duodenal ulcer with GERD.  In this regard, the Board notes that impacting occupational functioning is distinct from preventing substantially gainful employment.

In sum, a rating in excess of 10 percent is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a hemorrhoid disorder is denied.

A rating in excess of 10 percent for duodenal ulcer with GERD is denied.


REMAND

Regarding the claims returned from appeal to the Court, the record includes VA treatment records that has not been adjudicated by the originating agency.  The Veteran has not waived his right to have the foregoing evidence initially considered by the originating agency.  In light of the need for remand, the Board finds the record would be aided by affording the Veteran another VA examination to clarify whether the reported symptoms are due to a known disorder or undiagnosed illness.  
 
Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence.  

2.  Afford the Veteran an examination by a medical professional with sufficient expertise to determine the nature and etiology of the reported lower extremity symptoms, left knee symptoms, and generalized musculoskeletal and joint pain.  All pertinent evidence of record must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should state whether the reported symptoms are attributable to a known clinical diagnosis.  If a reported symptom is attributable to a known disorder, the examiner should state an opinion as to whether is it at least as likely as not (50 percent probability or more) that the diagnosed disorder began in service, was caused by service, or is otherwise related to the Veteran's active service.  

If any abnormality is not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of its presence.

The rationale for any opinion expressed must also be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Thereafter, readjudicate the appellant's claims.  If a benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


